Citation Nr: 0830610	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-24 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from February 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Board notes that the case is 
now before the Louisville, Kentucky RO.  

The Board observes that in the January 2005 rating decision, 
the RO denied the veteran service connection for a stomach 
disorder, hearing loss, tinnitus, and lower back pain.  In 
August 2005, the veteran submitted a Notice of Disagreement 
(NOD) with respect to the denial of service connection for 
hearing loss; however, the veteran did not reference the 
denial of service connection for stomach disorder, lower back 
pain, and tinnitus and the issues have not been procedurally 
prepared or certified for appellate review.  Additionally, 
the Board notes that a March 2007 rating decision declined to 
reopen the veteran's claim for service connection for 
tinnitus.  However, the veteran did not submit a NOD 
regarding this issue, and, thus, the issue has not been 
prepared or certified for appellate review.  Therefore, only 
the issue of service connection for hearing loss is subject 
to appellate review.  Godfrey v. Brown, 7 Vet. App. 398, 410 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that his hearing loss is related to his 
time in service and he seeks entitlement to service-connected 
compensation benefits.  In his August 2005 statement, the 
veteran asserted that his current hearing loss is related to 
his service in the Philippines where a grenade launcher was 
fired next to his person and since that time, his hearing has 
worsened.  

The record reflects that the veteran has not been afforded a 
VA examination regarding his claim for service connection for 
hearing loss.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows: (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id.

Upon review of the evidence of record, the Board finds it 
necessary to remand for a VA audiological examination with 
nexus opinion.  The record reflects that the veteran has been 
evaluated for hearing loss in an August 2005 VA medical 
record.  The record indicates that the veteran has bilateral 
sensorineural hearing loss of moderate degree in the low 
frequencies, becoming severe in the mid frequencies and 
profound in the high frequencies with poor word recognition.  
However, there are no audiometric results in the claims 
folder, which are required by VA regulations to determine if 
the veteran has a current hearing loss disability.  See 
38 C.F.R. §3.385 (2007).  Further, the Board recognizes the 
submission of a letter by the veteran's private physician 
regarding the etiology of the veteran's current hearing loss.  
In an August 2006 letter, the veteran's physician indicated 
that the veteran had profound hearing loss and opined that, 
in all probability, the veteran's hearing loss was related to 
service.  However, the letter does not show that the 
veteran's physician reviewed the veteran's claims folder and 
the opinion appears to be based solely upon the veteran's lay 
statements regarding the history of his hearing loss.  The 
physician's opinion also does not account for the 58 year 
period of time since the veteran's separation from service 
for which there is no evidence of any hearing loss.  As with 
the VA medical record above, there are no audiometric results 
to accompany the private physician's diagnosis of hearing 
loss, which are necessary for the Board to determine if the 
veteran has a current disability of hearing loss.  Id.  The 
Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  Applicable regulations also 
provide that a finding of service connection may not be based 
on a resort to speculation or a remote possibility.  See 38 
C.F.R. § 3.102 (2007).  Thus, in order to clarify the private 
physician's opinion, the Board finds that a nexus opinion, as 
well as a VA audiological examination, is necessary to 
determine the nature and etiology of any bilateral hearing 
loss that may be present.  

The Board recognizes the veteran's contentions that his 
hearing loss is due to exposure to a grenade launcher.  
However, the veteran's DD-214 form and service treatment 
records do not reveal whether the veteran was engaged in 
combat.  The Board is of the opinion that the veteran's 
service personnel records would assist in a determination of 
whether the veteran was engaged in combat.  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.


Accordingly, the case is REMANDED for the following action:

1.	The RO should request the veteran's service personnel 
records from the veteran's period of active service from
February 1945 to November 1946, as to verify whether the
veteran was engaged in combat.  Any records so 
obtained should be associated with the veteran's claims
folder.  After obtaining these records, the RO should 
make
a determination as to whether the veteran was engaged in 
combat.  

2.	 After obtaining any additional records to the extent
possible, the veteran should be afforded a VA 
audiological
examination to determine if he currently has a hearing
loss disability in both ears as defined by 38 C.F.R. 
§ 3.385 (2007).  The claims file must be made available 
to the examiner for review of pertinent documents 
therein in connection with the examination.  If hearing 
loss is found to be present, the examiner should be 
asked
to provide an opinion as to whether it is at least as 
likely
as not (50% or greater likelihood) that such hearing 
loss
is related to military service, to include noise 
exposure 
during his work as an infantryman and as a supply 
commission officer.  The examiner should take note that
there are no documentation, findings, or notations 
regarding
hearing loss during the veteran's active service and no 
evidence of record documenting the veteran's hearing 
loss 
until 2004, approximately 58 years after separation from
service.  In addition, the examiner should be apprised 
of the 
RO's determination as to whether the veteran was engaged
in combat.

3.	After completing any additional development as 
deemed necessary, the RO should readjudicate the issue
on appeal in light of any additional evidence added to 
the
records assembled for appellate review.  If the benefit 
requested on appeal is not granted, the veteran should 
be 
furnished a Supplemental Statement of the Case which 
addresses all of the evidence obtained after the 
issuance of 
the November 2006 Supplemental Statement of the Case, 
and provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

